                                         2:21-cv-02006-CSB-EIL # 1-1            Page 1 of 6
1..._....   . -                                                                                                          E-FILED
P-
                                                                                            Friday, 15 January, 2021 03:51:06 PM
                                                                                                    Clerk, U.S. District Court, ILCD



                                 IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                            CHAMPAIGN COUNTY, ILLINOIS

                  THOMAS HODIS,

                                 Plaintiff,

                  vs.
                                                                      2020L 000189

                  MENARD, INC.,

                                 Defendant.


                                              .,   ..
                  ~
                  TO:    Menard, Inc., c/o Registered Agent: Prentice Hall Corporation, 801 Adlai Stevenson
                         Drive, Springfield, IL 62703

                          You are sununoned and required to file an answer in this case, or otherwise file your
                  appearance in the Office of this Clerk, Champaign County Courthouse, Urbana, Illinois, within
                  30 days after service of this Summons, not counting the day of service. IF YOU FAIL TO DO
                  SO, A JUDGMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
                  THE RELIEF ASKED IN THE COMPLAINT.
                  To the officer:
                          This Summons must be returned by the officer or other person to whom it was given for
                  service, with endorsement of service and fees, if any, immediately after service. If service cannot
                  be made, summons shall be returned so endorsed.
                          This,Summons may not be"served later than 30 days after its date.
                                                                                       12/30/2020
                                                                       wI      ss                            202o.

                         CHAN1PAfGhI                                   (Clerk of the Circuit Court)
                          COUNTY                                                                        JH
                           iLLIN015                                    By:              _
                                                                        (Deputy)

                  Plaintif1V2kV!~~': Jeffrey D. Frederick, Frederick & Hagle, 129 West Main Street, Urbana,
                  IL 61801, Tel: 217/367-6092, Fax: 217/367-9035, Email: jfrederick@frederickandhagle.com




                                                                                                      EXHIBIT A
                         2:21-cv-02006-CSB-EIL # 1-1              Page 2 of 6




        I certify that I served this Summons on Defendant as follows:

(a)     (Indivi.dual defendant--personal):
        By leaving a copy and a copy of the Complaint with each individual defendant personally,
        as follows:

        Name and address of Defendant                                  Date of Service



(b)     (Individual defendant--abode):
        By leaving a copy and a copy of the Complaint at the usual place of abode of each
        individual Defendant with a person of her or her family, of the age of 13 years or
        upwards, informing that person of contents of the Summons, and also by sending a copy
        of the Summons and of the Cornplaint in a sealed envelope with postage fully prepaid,
        address to each individual Defendant at his or her usual place of abode, as follows:

Name of Defendant              Person and Address             Service Date           Mailing Date
                               with Whom Left



(c)     (Corporation defendant):
        By leaving a copy and a copy of the Complaint with the registered agent, officer or agent
        of each Defendant corporation, as follows:

Defendant Corporation          Registered Agent, Officer               Date of Service
                               or Agent and Address


        I am over 18 years of age and not a party to the action.
Subscribed and sworn before                                                     Deputy
me this        day of
                      , 2020.                                                , Sheriff
                                      of                                     County
Notary Public
Sherifrs Fees for Service:     Service:                       $
                               Making copies:                 $
                                     miles traveled:          $
                               Cost of mailing copies:        $
                               Retum:                         $

                                                    0~
                       2:21-cv-02006-CSB-EIL # 1-1             Page 3 of 6

                                                                                    FILED
                                                                                    SLk'IT~ 3(.iT)IGI~3, t~CL~.'T

                                                                                       12/30/2020 3:54 PM
                                                                                                    By: JH

               IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCLTIT #~~. -W. 7NOiv-
                          CHAMPAIGN COUNTY, ILLINOIS              ~~ `~' ~ C4I3m4;
                                                                  C'~Pil1GhT c~L~ g£CE.RWi7I3
                                                                                     ~~~

THOMAS HODIS,                                 )
                                              )
               Plaintiff,                     )
                                              ~         2020L 000189
vs.
                                      .       )

MENARD, INC.,                                 )
                                              }
               Defendant.                     )

                                           COMPLAINT

       NOW COMES the Plaintiff, THOMAS HODIS, by his attorneys, FREDERICK &
HAGLE, and for his Complaint against the Defendant, MENARD, INC., states as follows:
       1. That all of the transactions contained herein took place in the City of Champaign,
Champaign County, Illinois on March 25, 2019.
       2. That on March 25, 2019, the Plaintiff, THOMAS HODIS, had purchased 11 pieces of
prefabricated fence panels from the Menard's Store located at 620 W. Town Center Boulevard,
in Champaign, Illinois. He went to that store to pick up the prefabricated fence panels and went
into the yard where said prefabricated fence panels were located.
       3. That a MENARD, INC.' S employee moved a full pallet of prefabricated fence panels
next to MR. HODIS' pick up truck. The pallets were bound with metal bands.
       4. A second employee came along with a forklift and intended to load the panels into the
Plaintiffs truck.
       5. That at all times relevant hereto, it was the duty of the Defendant, MENARD, INC.,
acting by and through is employees, to exercise ordinary care in the operation of its business,
respecting the safety and well-being of others, including the Plaintiff herein.
       6. That despite the aforesaid duty, the Defendant breached said duty in one or more of the
following ways:
                      2:21-cv-02006-CSB-EIL # 1-1             Page 4 of 6




               a) An employee of the Defendant negligently operated the forklift in reverse, and
               the employee negligently failed to properly position the skids containing the
               prefabricated fence panels, twisting the pallet, and causing one of the metal bands
               to snap;
               b) The Defendant's employees and agents negligently operated a forklift and
               failed to warn the Plaintiff of impending danger.
        7. That as a direct and proximate result of one or more of the foregoing negligent acts
and/or omissions by the Defendant, MENARD, INC., its employee caused a metal band to whip
back with force directly into MR. HODIS' right hand, slicing open his hand and injuring his
fingers, thumb and hand.
        8. That as a further direct and proximate result of one or more of the foregoing negligent
acts and/or omissions, the Plaintiff suffered the following injuries and damages:
               a) Medical, hospital and surgical expenses which sha11 continue into the future;
               b) Past and future physical pain and suffering which will be permanent;
               c) A permanent loss of a normal life;
               d) Disfigurement;
               e) Lost wages and a diminished earning capacity.
        WHEREFORE, the Plaintiff, THOMAS HODIS, prays for judgment against the
Defendant, MENARD, INC., for a suin greatly in excess of Fifty Thousand Dollars, plus costs of
suit.
                                      Respectfully submitted,
                                      THOMAS HODIS, Plaintiff
                                                    p
                                      BY: /s/ Jeffrey D. Frederick
                                              Jeffrey D. Frederick

FREDERICK & HAGLE
Attorneys for Plaintiff
129 West Main Street
Urbana, IL 61801
Tel: 217/367-6092
Fax: 217/367-9025
Email: jfrederickna.frederickandhau~le.com


                                                 2
                                          2:21-cv-02006-CSB-EIL # 1-1                     Page 5 of 6

                /7__A_            ESS Clean, Inc.                                                 °INVOICE NO:       43717
                                  P O Box 17067
                                  Urbana, IL 61803-7067                                                              01/01/21
                                  217-337-6701
` .C~~C~n~ ~n~•           ~



            CUSTOMER                                                                   SERVICE LOCATION
           Lisa Marel
           Fredrick & Hagle                                                         Fredrick & Hagle
           129 W Main St                                                            129 W Main St
           Urbana, IL 61801-2714                                                    Urbana, IL 61801-2714




TERMS:                                                       CUSTOMER NO.                               P.O. NO.
          Net 30 Days                                          1567
                                                                                      Unif of
                    Description     ~           ~   ~             Quantity                                Price~      Amount
                                                                                     iVleasure
January
Cleaning Service                                                         1.00                               465.00                465.00




ESS Clean offers e!ectronic invoices and e!ectronic payments. If you              Sub-Total                                     465.00
are interested p!ease contact Peggy Tobin at peggy@essc!ean.com.
                                                                                  sales Tax ;.
Stay safe, wear a mask, wash your hands and social distance.
Happy New Year!                                                                   TOTAL                                         $465.00




                                                                                                                                     .
                      TO,ENSURE PROPER~CREDIT„PLEASE DETACH AND MAIL 80TTOM P.ORTION 1NITH YOUR,PAYMENT.                ♦


   ATTENTION:                                                                           CustomerNo.                                  1567
   Lisa Marel
                                                                                        Joli No. - :.                                1567
   Fredrick & Hagle
   129 W Main St                                                                        Invoice No.                                 43717
   Urbana,IL 61801-2714                                                                 Invoice Date                              01/01/21

                                                                                        Amount Due                                $465.00

           " PLEASE,SEND'REMITTANCE' TO:                                               =Amount Remitted `

                ESS Clean, Inc.
                P O Box 17067
                Urbana, IL 61803-7067




                                                           PAGE      1       OF
                          2:21-cv-02006-CSB-EIL # 1-1          Page 6 of 6

                                                                                   FILED
                                                                                   SL%-TfirUDIG?ad. CacUIT

                                                                                     12/30/2020 3:54 PM
                                                                                                  By: JH

                  IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT'~         7"O"~
                             CHAMPAIGN COUNTY~ ILLINOIS          aC~~
                                                                   '~ .A.IGN
                                                                      `~ ~~'~~
                                                                             C4[=',rIL.LINdIS
                                                                                     co~'~T

THOMAS HODIS,                                   )
                                                )
                  Plaintiff,                    )
                                                )
V5•                                             )     2020L 000189
                                                )
MENARD, INC.,                                   )
                                                )
                  Defendant.                    )

                             AFFIDAVIT IN SUPPORT OF COMPLAINT

        I, JEFFREY D. FREDERICK, attorney for the Plailitiff, being duly sworn and

under oath, do hereby swear to the truth of the following

        1. I am an attorney for the Plaintiff in the above-referenced action.

        2. I am familiar with the facts and circumstances of this case.

        3. I am of legai age and acting under no legal disability.

        4. Based upon my knowledge and understanding of the issues in this case, the total

amount of damages being sought for the personal injuries of the Plaintiff proximately resulting

from the occurrence of 3/25/19, as alleged in this Complaint are in excess of $50,000.00.




        Subscribed and s. e' - t,         -fa
      ~     OFFICIAI, SEAL
            LISA D. MARKEL
       NOTARY PUBLIC, STATE OF ILLINOIS
       My Commission Explres July 15, 2021:
